TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00147-CV



          Mercedes-Benz USA, LLC and Continental Imports Holding, Inc. d/b/a
                         Mercedes-Benz of Austin, Appellants

                                               v.

                                  Joseph Yousefy, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-03-002179, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              In Appellants’ Motion to Dismiss Appeal Pursuant to Settlement, Mercedes-Benz

USA, LLC and Continental Imports Holding, Inc. d/b/a Mercedes-Benz of Austin represent that they

no longer wish to pursue this appeal, that the dismissal would not prevent an entitled party from

seeking relief, and that appellee Joseph Yousefy is not opposed to the dismissal. We grant the

motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: June 1, 2007